             Case 3:20-cv-11765-MGM Document 44 Filed 06/11/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS
                                     SPRINGFIELD DIVISION

MASSACHUSETTS FAIR HOUSING
  CENTER,
HOUSING WORKS, INC.,
         Plaintiffs,                                  No. 3:20-cv-11765-MGM
                 v.                                   The Hon. Mark G. Mastroianni
U.S. DEPARTMENT OF HOUSING AND
  URBAN DEVELOPMENT,
MARCIA L. FUDGE, Secretary of the U.S.
 Department of Housing and Urban
 Development,
         Defendants.


                                    JOINT STATUS REPORT
         Pursuant to this Court’s February 12, 2021, Electronic Order, ECF No. 40, the Parties 1

file this joint status report.

         1.      Plaintiffs challenge Defendants’ issuance of a final rule, HUD’s Implementation

of the Fair Housing Act’s Disparate Impact Standard, 85 Fed. Reg. 60288 (Sept. 24, 2020)

(“2020 Rule”), under the Administrative Procedure Act, 5 U.S.C. § 701 et seq. See Compl., ECF

No. 1.

         2.      On October 25, 2020, prior to the effective date of the 2020 Rule, this Court

issued a preliminary injunction of the 2020 Rule and stayed the effective date of the 2020 Rule in

its entirety pending final resolution of Plaintiffs’ claims. See Mass. Fair Hous. Ctr. v. U.S. Dep’t

of Hous. & Urban Dev., 496 F. Supp. 3d 600 (D. Mass. 2020). On December 23, 2020,

Defendants filed a Notice of Appeal of that decision; however, on February 9, 2021, Defendants

filed a motion to voluntarily dismiss their appeal and do not seek to lift the stay. The § 705 stay


         1
        Marcia L. Fudge is substituted pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure.
         Case 3:20-cv-11765-MGM Document 44 Filed 06/11/21 Page 2 of 3




remains in effect; the 2020 Rule never went into effect.

       3.      On January 26, 2021, President Biden issued a Presidential Memorandum which

instructed that HUD
       shall also, as soon as practicable, take all steps necessary to examine the effects of
       the September 24, 2020, rule entitled “HUD’s Implementation of the Fair
       Housing Act’s Disparate Impact Standard” (codified at part 100 of title 24, Code
       of Federal Regulations), including the effect that amending the February 15, 2013,
       rule entitled “Implementation of the Fair Housing Act’s Discriminatory Effects
       Standard” has had on HUD’s statutory duty to ensure compliance with the Fair
       Housing Act. Based on that examination, the Secretary shall take any necessary
       steps, as appropriate and consistent with applicable law, to implement the Fair
       Housing Act’s requirements that HUD administer its programs in a manner that
       affirmatively furthers fair housing and HUD’s overall duty to administer the Act
       (42 U.S.C. 3608(a)) including by preventing practices with an unjustified
       discriminatory effect.
Redressing Our Nation’s and the Federal Government’s History of Discriminatory Housing

Practices and Policies, 86 Fed. Reg. 7487 (Jan. 29, 2021).

       4.      In accordance with the President’s directive, HUD is actively examining the

discriminatory effects rule. In light of that examination, on February 11, 2021, Defendants

requested that the Court stay this case. See Defs.’ Unopposed Mot. to Stay, ECF No. 39. This

Court granted Defendants’ motion on February 12, 2021, and required the Parties to file a joint

status report after HUD’s review or by June 11, 2021. See Electronic Order.

       5.      On April 12, 2021, HUD sent to the Office of Management and Budget for inter-

agency review a draft proposed rule entitled Reinstatement of HUD’s Discriminatory Effects

Standard (FR-6251). See www.reginfo.gov/public/do/eoDetails?rrid=162311. On May 21, 2021,

inter-agency review was completed. See id. HUD must submit all rules issued for comment to

HUD’s congressional authorizing committees for a 15-day prepublication review pursuant to 42

U.S.C. § 3535(o). On June 1, 2021, HUD submitted the Reinstatement of HUD’s Discriminatory

Effects Standard proposed rule to those committees.

       6.      Accordingly, the Parties propose to continue the stay of this case. The Parties

propose to file another joint status report apprising the Court of the status of the rulemaking

                                                 2
         Case 3:20-cv-11765-MGM Document 44 Filed 06/11/21 Page 3 of 3




process by August 10, 2021.

Dated: June 11, 2021

Respectfully submitted,

/s/ Lauren Sampson                                    BRIAN D. NETTER
LAUREN SAMPSON (BBO # 704319)                         Deputy Assistant Attorney General
OREN SELLSTROM (BBO # 569045)
LAWYERS FOR CIVIL RIGHTS                              LESLEY FARBY
61 Batterymarch Street, 5th Floor                     Assistant Branch Director
Boston, Massachusetts 02210
(617) 482-1145                                        s/ James D. Todd, Jr.
                                                      JAMES D. TODD, JR.
                                                      VINITA B. ANDRAPALLIYAL
SCOTT P. LEWIS (BBO # 298740)
                                                      U.S. DEPARTMENT OF JUSTICE
MINA S. MAKARIOUS (BBO # 675779)                      Civil Division, Federal Programs Branch
ANNIE E. LEE (BBO # 705568)                           Ben Franklin Station
ANDERSON & KREIGER LLP                                P.O. Box 883
50 Milk Street, 21st Floor                            Washington DC 20044
Boston, Massachusetts 02109                           (202) 514-3378
(617) 621-6525                                        (202) 305-0845
                                                      james.todd@usdoj.gov
Attorneys for Plaintiffs                              vinita.b.andrapalliyal@usdoj.gov

                                                      Attorneys for Defendants




                                 CERTIFICATE OF SERVICE

       Pursuant to Fed. R. Civ. P. 5(b)(2)(E), Defendants effected service of this filing on all
other parties to these actions by filing it with the Court’s electronic filing system.

                                       s/ James D. Todd Jr.
                                      JAMES D. TODD, JR.




                                                 3
